        Case 6:20-cv-02079-CEM-DCI Document 18 Filed 03/05/21 Page 1 of 1 PageID 83



                                        UNITED STATES DISTRICT COURT
                                         MIDDLE DISTRICT OF FLORIDA
                                             ORLANDO DIVISION


DANIEL E. MOXHAM,

                      Plaintiff,

v.                                                              Case No. 6:20-cv-2079-CEM-DCI

HOLMES REGIONAL MEDICAL CENTER INC.,

                      Defendant.

 UNITED STATES                Daniel C. Irick               COURTROOM:      HELD VIA ZOOM
 MAGISTRATE JUDGE:                                                          (VIDEOCONFERENCE)
 DEPUTY CLERK:                N. Rodriguez                  COUNSEL FOR     Amanda E. Heystek
                                                            PLAINTIFF:      Brandon Hill
                                                                            Steven Wenzel

 AUDIO RECORDING:             Digital                       COUNSEL FOR     Louis Donlan Wilson
                              Orlando_Digital_Transcripts   DEFENDANT:
                              @flmd.uscourts.gov
 DATE/TIME:                   March 5, 2021
                              10:01-10:19AM
 TOTAL TIME:                  18 minutes

                                                CLERK’S MINUTES
                                                MOTION HEARING

Case called, appearances made, procedural setting by the Court.
Hearing held via Zoom due to COVID-19 pandemic.
Hearing held on Unopposed Motion for Brandon J. Hill to Withdraw as Attorney by Daniel E. Moxham, Doc.
15.
Parties made arguments.
Court places its decision on the record.
Motion is granted, Plaintiff shall obtain new counsel within 30 days, Court set new deadlines, Order to enter.
Court adjourned.
